t c memo united_states tax_court linda marie sherbo petitioner v commissioner of internal revenue respondent docket no filed date douglas a drees for petitioner henry n carriger for respondent memorandum opinion dean special_trial_judge this case is before the court on petitioner's motion for award of attorney's_fees filed pursuant to sec_7430 and rule all references to sec_7430 are to such section as in effect at the time the petition was filed all other section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the issues for decision are whether respondent's position in the underlying proceedings was substantially justified and whether the amount claimed by petitioner as attorney's_fees and costs is reasonable neither party requested a hearing in this case and we conclude that none is necessary to decide this motion see rule a accordingly we rule on petitioner's motion for attorney's_fees on the basis of the parties' submissions and the record in this case see rule a petitioner resided in des moines iowa at the time she filed her petition background the underlying claim that gave rise to the present dispute involved petitioner's eligibility to receive earned_income_credit in the and tax years both petitioner and her former husband stephen sherbo mr sherbo claimed earned_income_credit in and with respect to the same child petitioner and mr sherbo have two children sean and liane sherbo petitioner claimed earned_income_credit on her and individual federal_income_tax returns using her two children to qualify for the credit mr sherbo claimed earned_income_credit for tax years and using liane to qualify for the credit in and sean to qualify for the credit in respondent unable to determine which parent was entitled to the earned_income_credit issued whipsaw notices of deficiency for the and tax years to petitioner and mr sherbo the notices of deficiency disallowed the earned_income_credit to both petitioner and mr sherbo petitioner filed a timely petition objecting to the notices of deficiency and seeking a redetermination mr sherbo defaulted on the notices of deficiency for and the appeals officer assigned to petitioner's case thereafter recommended that petitioner be allowed the earned_income_credit for both and as claimed on her tax returns on the basis that mr sherbo could no longer claim earned_income_credit for either of the years in issue on date pursuant to the stipulation of the parties the court entered an agreed decision reflecting that no deficiencies or overpayments are due on date petitioner filed a motion to vacate decision and lodged a motion for award of attorney's_fees on date the court issued an order granting petitioner's motion to vacate decision ordering the ' by issuing notices of deficiency to both petitioner and mr sherbo respondent has ensured the comprehensive resolution of petitioner and her former husband's inconsistent treatment of the qualifying children and the resulting earned_income credits see wickert v commissioner tcmemo_1986_277 affd 842_f2d_1005 8th cir deutsch v commissioner tcmemo_1997_ n clerk of the court to file the agreed decision document as a supplemental settlement stipulation and filing petitioner's motion for award of attorney's_fees the court also ordered respondent to file a response to petitioner's motion for award of attorney's_fees after filing for an extension of time which the court granted respondent filed a notice of objection to petitioner's motion for award of attorney's_fees we now evaluate petitioner's motion seeking litigation costs totaling dollar_figure discussion in general sec_7430 allows a taxpayer who is a prevailing_party ina civil tax proceeding to recover reasonable administrative and litigation costs incurred in such proceeding an award of administrative or litigation costs may be made where the taxpayer is the prevailing_party has exhausted available administrative remedies did not unreasonably protract the administrative or judicial proceeding and shows that the costs claimed are reasonable costs incurred in connection with the administrative or judicial proceeding see sec_7430 through c both petitioner and respondent agree that all administrative remedies available within the internal_revenue_service have been exhausted and that the proceeding has not been unreasonably protracted the parties disagree however as to whether petitioner is a prevailing_party and whether petitioner has demonstrated that the attorney's_fees and costs sought are reasonable_litigation_costs to be a prevailing_party a taxpayer must substantially prevail with respect to either the amount in controversy or the most significant issue or set of issues presented and must meet the net_worth requirements of u s c sec d b see sec_7430 even if a taxpayer meets these requirements she still is not a prevailing_party if respondent establishes that the united states' position in the proceeding was substantially justified see sec_7430 b although respondent concedes that petitioner has substantially prevailed in this case and that petitioner meets the net_worth requirements respondent contends that petitioner is not a prevailing_party because respondent was substantially justified in issuing the notices of deficiency a position is substantially justified if it could satisfy a reasonable person and if it has a reasonable basis in both fact and law see 487_us_552 defining substantially justified in the context of the equal_access_to_justice_act eaja u s c sec d 106_tc_76 a reasonable basis exists if legal precedent substantially supports respondent's position given the facts available to respondent see 94_tc_685 respondent must prove that his position was substantially justified see sec_7430 b although the concession of a case is a factor to be considered in determining whether a position is substantially justified such concession is not by itself sufficient to establish an unreasonable position see 947_f2d_1390 9th cir affg tcmemo_1990_160 100_tc_457 affd on this issue revd in part and remanded on other issues 43_f3d_172 5th cir petitioner seeks only litigation costs in this matter therefore we must examine respondent's position in the judicial proceeding see sec_7430 a respondent first took a position in the judicial proceeding on the date respondent's answer was filed--date see california marine cleaning inc v commissioner tcmemo_1998_311 kahn--langer v commissioner tcmemo_1995_527 lockett v commissioner tcmemo_1994_144 citing huffman v commissioner 978_f2d_1139 9th cir affg in part revg in part and remanding on other issues t c memo respondent contends the position_of_the_united_states was substantially justified on the basis of the following information the internal_revenue_service possessed at the time the notice_of_deficiency was issued both petitioner and mr sherbo claimed earned_income_credit with respect to liane on their individual federal_income_tax returns both petitioner and mr sherbo claimed earned_income_credit with respect to sean on their individual federal_income_tax returns petitioner and mr sherbo are the biological parents of liane and sean petitioner mr sherbo liane and sean appeared to share the same household for the and tax years and mr sherbo's modified_adjusted_gross_income was higher than petitioner's modified_adjusted_gross_income in tax years and we now assess whether respondent reasonably relied on these facts in forming and maintaining his litigation position to be eligible to claim earned_income_credit with respect to a qualifying_child a taxpayer must establish that the child bears the relationship to the taxpayer prescribed by sec_32 b and that the child shares the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year as prescribed by sec_32 a sec_32 c provides further that if two or more individuals would otherwise be eligible for earned_income_credit with respect to the same gualifying child for the same taxable_year only the individual with the highest adjusted_gross_income for the taxable_year will be eligible to claim the qualifying_child as biological parents of liane and sean both petitioner and mr sherbo meet the relationship_test of sec_32 b petitioner and mr sherbo's individual federal_income_tax returns indicate that mr sherbo had a higher adjusted_gross_income than petitioner in both and consequently if mr sherbo and petitioner both shared the same principal_place_of_abode along with their children during the taxable years in issue only mr sherbo would be eligible to claim earned_income_credit with respect to both liane and sean in both and whether respondent's litigation position was substantially justified thus turns on whether respondent had reasonable grounds to conclude that petitioner and mr sherbo may have shared the same household in and both petitioner and mr sherbo's tax returns for these years provide the same mailing address furthermore petitioner listed mr sherbo as a member of her household in her date reply to respondent's request for information it was not until her reply to respondent's date letter proposing changes to petitioner's and tax_liability that petitioner indicated mr sherbo used her address only for mailing purposes and did not actually live with her during the years in issue except for months in petitioner however did not substantiate this claim with any corroborating evidence although petitioner enclosed with her reply copies of a form_8332 as requested by respondent and wage withholding records this evidence does not establish that petitioner was entitled to the earned_income_credit at issue the form_8332 provided by respondent indicates that mr sherbo released his claim to dependency_exemptions for both sean and liane for tax_year and future years petitioner's entitlement to sec_32 earned_income_credit for and however is not conditioned on petitioner's entitlement to dependency_exemption deductions under sec_151 the statutory language that previously linked those issues was removed by the omnibus budget reconciliation act of publaw_101_508 sec 104_stat_1388 effective for taxable years beginning after date the wage withholding records supplied by petitioner in response to respondent's request for information provide evidence of the court-ordered child_support payments mr sherbo made to petitioner and suggest that petitioner was the custodial_parent these records do not establish however that mr sherbo did not share a residence with petitioner during the years in issue respondent's refusal to rely on petitioner's claims regarding mr sherbo's residence was not unreasonable petitioner's claims were in direct conflict with petitioner's earlier reply to respondent and with the information provided by mr sherbo on his tax returns for the years in issue under these facts and circumstances it was reasonable to conclude that petitioner and mr sherbo may have shared the same residence for the and tax years the legal consequence of these facts under sec_32 was that respondent was unable to -- - determine which parent was entitled to receive the earned_income_credit with respect to liane and sean respondent's position remained unchanged on date when respondent filed an answer to petitioner's petition in respondent's explanation of the notices of deficiency respondent informed petitioner that in order to have the deficiencies redetermined petitioner would have to provide documentation verifying that her ex-husband did not reside with her during the years in issue the record does not reflect that petitioner ever brought forth any such documentation it is not unreasonable for respondent to require a taxpayer to corroborate claims regarding a dispositive and unresolved fact see 83_tc_822 vacated and remanded on another issue 787_f2d_637 d c cir pan pac trading corp v commissioner tcmemo_1994_ affd 73_f3d_370 9th cir respondent was entitled to defend against inconsistent results by holding both petitioner and mr sherbo liable for the deficiency until the facts established which party was entitled to the earned_income_credit at issue see 108_tc_430 respondent maintained his position only so long as it was necessary to resolve the whipsaw situation when mr sherbo defaulted on the notices of deficiency respondent regarded the whipsaw situation as resolved because mr sherbo could no longer claim in the tax_court the earned_income_credit at issue respondent immediately conceded petitioner's case allowing petitioner the earned_income_credit as claimed on her tax returns respondent's position throughout the entire judicial proceeding remained reasonably based on the facts known to respondent and on the well-established legal consequences of those facts accordingly we hold that respondent's position on the issues in this case was substantially justified and that petitioner is not entitled to an award for litigation costs under sec_7430 we thus need not address the reasonableness of the costs claimed by petitioner petitioner's motion will therefore be denied to reflect the foregoing an appropriate order and decision will be entered
